



Exhibit 10.2
EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (the “Agreement” or “Employment Agreement”) dated
February 5, 2016 (“Effective Date”) between Joseph M. Crabb (“Employee”) and
Nuverra Environmental Solutions, Inc. f/k/a Heckmann Corporation (the “Company”)
provides:
WHEREAS, the Company wishes to obtain the future services of Employee, and
Employee is willing to continue to provide services to the Company; and
WHEREAS, Employee wishes to have the protection provided for in this Agreement
and, in exchange for such protection, is willing to give to the Company, under
certain circumstances, a covenant not to compete and a release of all liability.
NOW, THEREFORE, the parties hereto agree as follows:
1.    Previous Agreement Superseded. Any previous employment agreement between
the parties is hereby superseded, replaced in its entirety and considered null
and void.
2.    Definitions.
a.    “Board of Directors” means the Board of Directors of the Company.
b.    “Cause” means any one (1) or more of the following:
(i)    Employee’s conviction of, or plea of guilty or nolo contendere to, any
felony or a crime involving embezzlement, conversion of property or moral
turpitude;
(ii)    A finding by a majority of the Board of Directors of Employee’s fraud,
embezzlement or conversion of the Company’s property or Employee’s material and
intentional unauthorized use, misappropriation, distribution or diversion of
tangible or intangible asset or corporate opportunity of the Company;
(iii)    A finding by a majority of the Board of Directors of Employee’s knowing
breach of any of Employee’s fiduciary duties to any company in the Company Group
or the Company’s stockholders or making of an intentional misrepresentation or
omission which breach, misrepresentation or omission would reasonably be
expected to have a material adverse effect on the business relationship, the
business, properties, assets, operations, condition (financial or other) or
prospects of any company in the Company Group;
(iv)    Employee’s alcohol or substance abuse, which materially interferes with
Employee’s ability to discharge the duties, responsibilities and obligations
prescribed by this Agreement as determined by a majority of the Board of
Directors;
(v)    Employee’s material and knowing failure to observe or comply with law
applicable to the business of the Company as an officer or employee of the
Company which would reasonably be expected to have a material adverse effect on
the


- 1 -



--------------------------------------------------------------------------------

    


business relationship, the business, properties, assets, operations, condition
(financial or other), or prospects of any company in the Company Group as
determined by a majority of the Board of Directors;
(vi)    Employee’s gross insubordination, negligence, recklessness or willful
misconduct relating to the business or affairs of the Company that results in
material harm to the Company or its operation, properties, reputation, goodwill
or business relationships as determined by a majority of the Board of Directors,
provided that (x) any finding or determination made by the Board of Directors
concerning the existence of Cause must be made in good faith and not for
purposes of evading the Company’s obligations hereunder; and (y) a finding or
determination of Cause by the Board of Directors may not be made unless, prior
to determining that Cause exists, the Employee shall be given written notice
stating in reasonable detail the facts and circumstances deemed by the Company
to constitute Cause, and thirty (30) days from receipt of such notice Employee
has failed to cure the facts and circumstances set forth in such notice.
c.    “Change of Control” means:
(i)    any sale, lease, exchange, disposition or other transfer (in one
(1) transaction or series of related transactions) of all or substantially all
of the Company’s assets to any person or group of related persons under Section
13(d) of the Securities and Exchange Act of 1934 (“Group”);
(ii)    the Company’s shareholders approve and complete any plan or proposal for
the liquidation, dissolution, bankruptcy or assignment for the benefit of
creditors of the Company;
(iii)    any person or Group becomes the beneficial owner, directly or
indirectly, of shares representing more than 50% of the aggregate voting power
of the issued and outstanding stock entitled to vote in the election of
directors of the Company (“Voting Stock”) and such person or Group has the power
and authority to vote such shares;
(iv)    any person or Group acquires sufficient shares of Voting Stock to elect
a majority of the members of the Board of Directors; or
(v)    the completion of a reorganization, merger, consolidation or similar
corporate transaction, or series of related transactions, the result of which is
the holders of the Company’s stock immediately before the completion of the
transaction fail to hold, directly or indirectly, immediately after the
transaction, more than 50% of the Voting Stock determined immediately after such
transaction(s);
provided, however, that with respect to subsections (iii) and (iv) above, a
“Change of Control” shall not be deemed to have occurred in the event Mark D.
Johnsrud, the Company’s Chairman and Chief Executive Officer, becomes the
beneficial owner, directly or indirectly, of shares of stock of the Company
representing more than 50% of the Voting Stock or acquires sufficient shares of
Voting Stock to elect a majority of the members of the Board of Directors
(Johnsrud’s Increased Beneficial Ownership”), provided that the Company remains
publicly traded following Johnsrud’s Increased Beneficial Ownership. For
purposes of this


- 2 -



--------------------------------------------------------------------------------

    


section, “publicly traded” means (i) the Company’s common stock is traded on a
national securities exchange (as defined in Section 6 of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)), and (ii) the Company’s common
stock, as a class, is registered under Section 12 of the Exchange Act.
Notwithstanding anything to the contrary herein, the fact that a transaction or
event is defined as a Change of Control for purposes of this Agreement shall not
evidence or infer that the transaction or event constitutes a change of control
for purposes of, including but not limited to, any determination or definition
of any licensing agency or for determining the duties of the Company’s Board of
Directors under applicable corporate law.
d.    “COBRA” means Section 4980B of the Code and Part 6 of Subtitle B of Title
I of the Employee Retirement Income Security Act of 1974, as amended, and any
similar state law.
e.    “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder.
f.    “Company Group” shall mean the entities listed on Schedule 1.
g.    “Compete” shall mean to directly or indirectly own, operate, manage, join,
control, be employed by, be a consultant to, invest in, or become a director,
officer, agent, partner, member, independent contractor or shareholder of any
Competitive Business, as defined below. As used in this Agreement, “Compete”
does not include purely passive investments in any publicly traded company so
long as Employee does not directly or indirectly own, acquire or obtain options
to acquire, 5% or more of any class of shares in such company.
h.    “Competitive Business” means any environmental solutions business
conducted in connection with oil or gas exploration or production which provides
transportation, treatment, recycling, or disposal, relating to water,
wastewater, drilling mud, drilling wastes, or related products or services as
advertised on the Company’s website from time to time, and any other related
services the Company plans to provide to the Company’s customers as demonstrated
in the Company’s internal strategic plans or other internal planning-related
documentation or in the event such planned services have been presented to or
considered by the Company’s Board of Directors or the Company’s officers, unless
the Board of Directors or officer, as applicable, have abandoned or made a
determination not to pursue such plans.
i.    “Confidential Information” means any confidential information including,
without limitation, any study, data, calculations, software, storage media or
other compilation of information, patent, patent application, copyright,
“know-how”, trade secrets, customer or prospective customer lists or
information, details of client, consultant, vendor, supplier or manufacturer
contracts, pricing policies, operational methods, marketing plans or strategies,
product development techniques or plans, business acquisition plans or any
portion or phase of any scientific or technical information, ideas, discoveries,
designs, computer programs (including source or object codes), processes,
procedures, formulae, improvements or other proprietary or intellectual property
of any company in the Company Group, whether or not in written or tangible form,
and whether or not registered, and including all files, records, manuals, books,
catalogues, memoranda, notes, summaries, plans, reports, records, documents and
other evidence thereof. Notwithstanding the foregoing, the term Confidential
Information does not include, and


- 3 -



--------------------------------------------------------------------------------

    


there shall be no obligation hereunder with respect to, information that is or
becomes generally available to the public other than as a result of a disclosure
by the Employee not permissible hereunder.
j.    “Disability” means Employee is either:
(i)    determined to be totally disabled by the Social Security Administration;
or
(ii)    determined to be disabled pursuant to the Company’s disability plans for
a period of at least six (6) months in any twelve (12) month period.
k.    “Good Reason,” when used with reference to a voluntary termination by
Employee of Employee’s employment with the Company, shall mean any of the
following conditions, provided Employee provides the Company with actual notice
of the condition giving rise to the termination within sixty (60) days of
Employee’s knowledge of the initial existence of the condition, provides the
Company with the opportunity to cure within thirty (30) days of the notice, and
terminates employment within one hundred twenty days (120) of Employee’s first
obtaining knowledge of the initial existence of the condition:
(i)    A material diminution in Employee’s authority, duties or
responsibilities; provided that, a material diminution of Employee’s authority,
duties or responsibilities shall be deemed to have occurred if Employee ceases
to have such authorities, duties or responsibilities with respect to the entity
which is the ultimate parent entity of the Company Group following a Change of
Control; or
(ii)    A requirement that Employee report to any person or entity other than
the Board of Directors or the CEO of the Company; or
(i)    A material change in the geographic location at which the Employee must
perform the services, including a change in the location of the Company’s
principal office which requires Employee’s ordinary commuting distance to
increase by fifty (50) or more miles; or
(ii)    Any other action or inaction that constitutes a material breach by the
Company of this Agreement and such breach is not cured as set forth above.
l.    “Market” means the United States. If a court, arbitrator or arbitration
panel finds that this definition of Market is unreasonable, then the Market will
be considered to mean all states in which the Company has provided services to a
customer. If a court, arbitrator or arbitration panel finds the definition of
Market contained in the preceding sentence is unreasonable, then the Market
shall mean all states in which the Company has provided services to a customer
during the twelve (12) month period prior to the Termination Date.
m.    “Position” means the particular position of Executive Vice President,
Chief Legal Officer and Corporate Secretary.
n.    “Regulations” means any laws, ordinances, regulations or rules of any
governmental, regulatory or administrative body, agent or authority, any court
or judicial authority, or any public, private or industry regulatory authority.


- 4 -



--------------------------------------------------------------------------------

    


o.    “Specified Employee” means any Company employee that the Company
determines is a Specified Employee within the meaning of Section 409A of the
Code and the regulatory and other guidance promulgated thereunder (“Code Section
409A”). The Company shall determine whether an employee is a Specified Employee
by applying reasonable, objectively determinable identification procedures
compliant with Code Section 409A.
p.    “Term of Employment” means the period commencing on the Effective Date and
terminating in accordance with this Agreement.
q.    “Termination Date” shall mean the last day of Employee’s employment with
the Company.
3.    Nature of Employment. Subject to the terms of this Agreement, the Company
hereby agrees to continue to employ Employee in the Position, and Employee
hereby agrees to accept the continuation of such employment in the Position, for
the Term of Employment under this Agreement.
4.    Extent of Employment. While employed:
a.    Employee shall perform the duties of the Position faithfully and to the
best of Employee’s ability at the principal offices of the Company or in such
locations as may be designated from time to time by the Company or as may be
necessary to fulfill the duties of the Position, except for reasonable travel in
connection with the Company’s business incident to the performance of Employee’s
duties. Such duties shall include, but not be limited to, those typical of the
Chief Legal Officer of a public reporting company with equity securities listed
and traded on a national securities exchange and such other duties as may be
reasonably specified from time to time by the Board of Directors or the CEO of
the Company. Employee shall report to the CEO of the Company, or as otherwise
directed by the Board of Directors.
b.    Employee shall abide by the policies, rules, customs, and usages as
established by or existing at the Company.
c.    Employee shall devote all of Employee’s business time, energy and skill as
may be reasonably necessary for the performance of the duties, responsibilities,
and obligations of the Position. With the approval of the CEO or the Board of
Directors, which shall not be unreasonably withheld, Employee may serve (i) in
any capacity with any civic, educational or charitable organization and/or (ii)
as a member of the board of directors of no more than two (2) companies (other
than the Company), in each case provided such services do not interfere with
Employee’s obligations to the Company.
d.    Employee shall not knowingly breach or violate any Regulations or rules of
any governmental or regulatory body in any material respect and shall not act in
any manner which might reasonably be expected to have a material adverse effect
on the ongoing business, properties, assets, operations, condition (financial or
other), business relationships or prospects of any company in the Company Group.
e.    Employee shall not commit or engage in any conduct, through action or
omission, which would constitute any of the offenses set forth in the definition
of “Cause” under this Agreement.


- 5 -



--------------------------------------------------------------------------------

    


f.    Employee agrees to live in the Phoenix, Arizona metropolitan area.
5.    Compensation. While Employee is employed by the Company, the Company shall
pay Employee:
a.    Base Salary. A base salary, paid in accordance with the Company’s normal
payroll schedule, at a rate of $400,000 per annum (the “Base Salary”). The Board
of Directors or its Compensation Committee, as applicable, shall annually, and
in its sole discretion, determine whether the Base Salary should be increased
and, if so, in what amount.
b.    Equity‑Based Compensation. In the discretion of the Board, the Employee
may receive grants of restrictive shares of the Company’s stock, stock options,
and other equity-based compensation, which shall be subject to the terms of any
applicable plan, award agreements or other instruments pursuant to which such
equity-based compensation is issued to the Company’s executives. Vesting terms
will be determined at the date of grant.
c.    Incentive Plans. Employee shall be eligible to participate in and receive
benefits under the Company’s executive incentive plans in accordance with and
subject to the terms of such plans, including, without limitation, the Nuverra
Environmental Solutions, Inc. 2009 Equity Incentive Plan and the Company’s 2014
Executive Incentive Plan (the “EIP”) and 2014 Senior Executive Incentive Plan
(the “SEIP”) (collectively, the “Incentive Plans”), which may be adopted,
amended or terminated from time to time in the Company’s discretion. Employee’s
participation level in such plans (determined on a percentage of salary basis)
shall not be less than the participation level of other named executive officers
of the Company other than the CEO (subject to any applicable performance and/or
vesting criteria).
d.    Clawback. The provisions of Section 5.b and 5.c shall be subject to any
clawback policy required by applicable Regulations of the Securities and
Exchange Commission and adopted by the Company in accordance with such
Regulations.
6.    Reimbursement of Expenses. While Employee is employed, the Company shall
reimburse Employee for reasonably documented travel expenses, entertainment and
other expenses reasonably incurred by Employee in connection with the
performance of the duties of the Position and, in each case, according to the
reasonable rules, policies, customs and procedures promulgated by the Company
from time to time. All reimbursements shall be made within thirty (30) days of
Employee’s submission of any reasonably documented expense reimbursement claim,
but no later than the last day of the year immediately following the year in
which the expense was incurred. The amount of expenses eligible for
reimbursement provided during one (1) taxable year shall not affect the amount
of expenses eligible for reimbursement or in-kind benefits provided during any
other taxable year. Employee may not elect to receive cash or any other benefit
in lieu of the reimbursements provided by this Section.
7.    Benefits. While Employee is employed, the Employee shall be entitled to
perquisites and benefits established from time to time, at the sole discretion
of the Board of Directors for the Position, including without limitation,
health, short and long term disability, pension and life insurance benefits
consistent with past practice, or as increased from time to time; provided that
the perquisites and benefits provided to Employee shall be at least
substantially equal to those provided to any other officer of the Company.


- 6 -



--------------------------------------------------------------------------------

    


8.    Termination of Employment for Cause or without Good Reason. At any time
during the Term of Employment, the Company may terminate Employee’s employment
for Cause effective upon the giving to Employee a written notice of termination.
If Employee’s employment is terminated for Cause or Employee voluntarily
terminates Employee’s employment without Good Reason, Employee shall be entitled
to:
a.    Payment of accrued and unpaid base salary and unused vacation through the
Termination Date in accordance with applicable law;
b.    Reimbursement for expenses incurred through the Termination Date as set
forth in Section 6.
9.    Termination of Employment without Cause, for Good Reason, upon Change of
Control, or due to the Death or Disability of Employee. During the Term of
Employment, the Company may terminate Employee’s employment without Cause and
without providing notice to Employee, and Employee may terminate Employee’s
employment with the Company for Good Reason. Employee’s death or Disability
shall cause a termination of Employee’s employment.
a.     Termination Without Cause or For Good Reason -- No Change of Control.
During the Term of Employment, if Employee is terminated by the Company without
Cause or if Employee terminates Employee’s employment for Good Reason, either of
which occurs without a Change of Control, Employee shall be entitled to the
following items within sixty (60) days following the Termination Date (except as
provided in Section 9.a.(iii) below) so long as Employee has signed and not
revoked the Release described in Section 12 below during such sixty (60) day
period (provided, however, consistent with Section 12, if the sixty (60) day
period begins in one calendar year and ends in a second calendar year, payments
will be made in the second calendar year):
(i)    The Company shall provide the items set forth in Section 8.a. and 8.b.
above.
(ii)    The Company shall pay to Employee a lump sum severance pay amount equal
to the sum of (aa) twelve (12) months of the Base Salary in effect immediately
prior to the Termination Date, and (bb) twelve (12) months of the Company’s
COBRA premiums in effect on the Termination Date (based on Employee’s coverage
status under the Company’s group health plan on the Termination Date).
(iii)    The Company shall pay Employee a lump sum amount equal to at least one
hundred percent (100%) of the bonus or bonuses attributable to the fiscal year
during which the Termination Date occurs if such bonus or bonuses would have
been earned and paid but for the termination of Employee’s employment.
Notwithstanding the requirement stated in this Section 9.a. above to provide
amounts within sixty (60) days following the Termination Date, the payment
required under this Section 9.a.(iii) shall be paid to Employee on the same date
as such fiscal year bonuses are paid to the Company’s active employees in the
next year, which is the date Employee would have received such bonus payment had
Employee remained continuously employed by the Company.


- 7 -



--------------------------------------------------------------------------------

    


(iv)    Acceleration in full, effective as of the Termination Date, of the
vesting and or exercisability of all then outstanding equity awards (excluding
such portion of any equity awards (A) whose vesting is based on
performance-based criteria and (B) that is intended to constitute “qualified
performance-based compensation” within the meaning of Section 162(m) of the Code
(other than options granted at fair market value) (each, a “Performance-Based
Award”)) held by Employee. The time-based vesting and exercisability (if any) of
all Performance-Based Awards held by Employee shall accelerate effective as of
the Termination Date, and any Performance-Based Award shall become vested and
exercisable only if the applicable performance-based criteria are satisfied at
the end of the applicable period relating to such award, at which time such
Performance-Based Award shall become fully vested and exercisable. The term of
any option that is treated as a Performance-Based Award shall include any period
referred to in the preceding sentence during which the option shall not be
terminated. Any Performance-Based Award for which the performance criteria are
not satisfied within the applicable performance period shall terminate at the
end of such period.
(v)    Employee’s participation in and/or coverage under all other employee
benefit plans, programs or arrangements sponsored or maintained by the Company
shall cease to be effective as of the Termination Date, unless such benefit,
program or plan is inalienable under the law.
b.    Termination Without Cause or For Good Reason -- Change of Control. During
the Term of Employment, if Employee is terminated by the Company without Cause
or if Employee terminates Employee’s employment for Good Reason, either of which
occurs within twelve (12) months after a Change of Control, or if Employee is
terminated by the Company without Cause within six (6) months prior to a Change
of Control if such termination was in contemplation of such Change in Control,
Employee shall be entitled to the following items within sixty (60) days
following the Termination Date so long as Employee has signed and not revoked
the release described in Section 12 below during such sixty (60) day period
(provided, however, consistent with Section 12, if the sixty (60) day period
begins in one calendar year and ends in a second calendar year, payments will be
made in the second calendar year):
(i)    Except as provided in Section 9.b.(iii) and (iv), all of the payments and
benefits as set forth in Section 9.a. above;
(ii)    An additional lump sum severance payment equal the sum of (aa) 1.9 times
the Base Salary in effect immediately prior to the Termination Date, and (bb)
twelve (12) months of the Company’s COBRA premiums in effect on the Termination
Date (based on Employee’s coverage status under the Company’s group health plan
on the Termination Date);
(iii)    In lieu of payment pursuant to Section 9.a.(iii), a lump sum payment
equal to one hundred percent (100%) of all bonuses attributable to the fiscal
year during which the Termination Date occurs at target; and
(iv)    Acceleration in full, effective as of the Termination Date, of all
Performance-Based Awards regardless of whether or not such Performance-Based
Awards would become vested and exercisable pursuant to Section 9.a.(iv).


- 8 -



--------------------------------------------------------------------------------

    


c.    Disability. Unless otherwise prohibited by law, Employee’s employment with
the Company will terminate on the effective date of Employee’s Disability. The
effective date of Employee’s Disability, which will be Employee’s Termination
Date for purposes of this Section 9.c., is the last day of the third (3rd) month
on which Employee receives disability benefits pursuant to a Company sponsored
disability plan or the day on which Employee is determined to be totally
disabled by the Social Security Administration. Employee shall be entitled to
the following items within sixty (60) days following the Termination Date of
Employee’s employment termination due to Disability, so long as Employee has
signed and not revoked the release described in Section 12 below during such
sixty (60) day period ( provided, however, consistent with Section 12, if the
sixty (60) day period begins in one calendar year and ends in a second calendar
year, payments will be made in the second calendar year):
(i)    All the payments and benefits set forth in Section 9.a.(i), (iv) and (v);
and
(ii)    Disability benefits under the applicable plan or practice.
d.    Death. If Employee dies during the Term of Employment , Employee’s estate
shall be entitled to the following items:
(iii)    All the payments and benefits set forth in Section 9.a.(i), (iv) and
(v); and
(iv)    Employee’s dependents, if any, who are covered by the Company’s group
health plan at the time of Employee’s death shall be eligible for the COBRA
continuation coverage.
e.    If any payment or benefit Employee would receive under this Agreement,
when combined with any other payment or benefit Employee receives pursuant to
the termination of Employee’s employment with the Company (“Payment”), would:
(i)    constitute a “parachute payment” within the meaning of Section 280G of
the Code, and
(ii)    but for this sentence, be subject to the excise tax imposed by Section
4999 of the Code (the “Excise Tax”), then such Payment shall be whichever of the
following amounts, taking into account the applicable federal, state and local
employment taxes, income taxes, and the Excise Tax, results in Employee’s
receipt, on an after-tax basis, of the greater amount of the Payment
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax:
(a)the full amount of such Payment; or
(a)    such lesser amount (with cash payments being reduced) as would result in
no portion of the Payment being subject to the Excise Tax.
(iii)    All determinations required to be made under this Section 9.f.,
including whether and to what extent the Payments shall be reduced and the
assumptions to be utilized in arriving at such determination, shall be made by a
national independent accounting firm registered with the Public Company
Accounting Oversight Board as will


- 9 -



--------------------------------------------------------------------------------

    


be designated by the Company (the “Accounting Firm”). The Accounting Firm shall
provide detailed supporting calculations both to Employee and the Company at
such time as is requested by the Company. All fees and expenses of the
Accounting Firm shall be borne solely by the Company. For purposes of making the
calculations required by this Section 9.f., the Accounting Firm may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good-faith interpretations concerning the application of
Sections 280G and 4999 of the Code.
(iv)    To the extent any reduction of the Payments becomes necessary pursuant
to this Section 9.e., the reduction first shall apply to amounts payable
pursuant to this Section 9, or pursuant to any other arrangement, that are not
subject to Section 409A of the Code. If the amount of the necessary reduction
exceeds the amount of the payments described in the preceding sentence, the
reduction will then apply on a proportional basis to amounts payable to Employee
that are subject to the requirements of Section 409A of the Code.
f.    Notwithstanding any other provision of this Agreement to the contrary,
neither the time nor the schedule of any payment under this Agreement may be
accelerated or subject to a further deferral except as provided in 26 C.F.R. §
1.409A-3(j)(4) or to the extent such payment constitutes a “short-term deferral”
within the meaning of Code Section 409A.
g.    The Employee does not have any right to make any election regarding the
time or form of any payment due under this Agreement.
h.    If the Company fails to make any payment under this Agreement, either
intentionally or unintentionally, within the time period specified in this
Agreement, but the payment is made within the same calendar year, such payment
will be treated as made within the time period specified in the Agreement
pursuant to 26 C.F.R. § 1.409A-3(d). In addition, if a payment is not made due
to a dispute with respect to such payment, the payment may be delayed in
accordance with 26 C.F.R. § 1.409A-3(g).
i.    For purposes of this Agreement, Employee’s Termination Date shall be the
date on which Employee incurs a “Separation from Service.” For this purpose, the
term “Separation from Service” means either (1) the termination of Employee’s
employment with the Company and all affiliates, or (2) a permanent reduction in
the level of bona fide services that Employee provides to the Company and all
affiliates to an amount that is 20% or less of the average level of bona fide
services that Employee provided to the Company and all affiliates in the
immediately preceding thirty-six (36) months, with the level of bona fide
services to be calculated in accordance with regulations issued by the United
States Treasury Department pursuant to Section 409A of the Code.
Employee’s relationship is treated as continuing while Employee is on military
leave, sick leave, or other bona fide leave of absence (if the period of such
leave does not exceed six (6) months, or if longer, so long as Employee’s right
to reemployment with the Company or an affiliate is provided either by statute
or contract). If Employee’s period of leave exceeds six (6) months and
Employee’s right to reemployment is not provided either by statute or by
contract, the relationship between Employee and the Company is deemed to
terminate on the first (1st) day immediately following the expiration of such
six (6) month period. Whether a termination has occurred will be determined
based on all of the facts and circumstances.


- 10 -



--------------------------------------------------------------------------------

    


For purposes of this paragraph, the term “affiliate” shall have the meaning set
forth in 26 C.F.R. § 1.409A-1(h)(3) (which generally requires 50% common
ownership).
If Employee is providing services to the Company in more than one (1) capacity,
for example as both an employee and a member of the Board of Directors or an
independent contractor for the Company, Employee must terminate employment with
or services to the Company in all capacities in order to have a Separation from
Service for purposes of this Agreement.
j.    This Agreement shall be administered in compliance with Section 409A of
the Code or an exception thereto, including, without limitation, the short-term
deferral exception within the meaning of 26 C.F.R.§1.409A-1(b)(4) and separation
pay due to involuntary separation from service within the meaning of 26
C.F.R.§1.409A-1(b)(9)(iii). Each provision of the Agreement shall be
interpreted, to the extent possible, to comply with Section 409A or an exception
thereto. Payments pursuant to this section are intended to constitute separate
payments for purposes of 26 C.F.R. § 1.409A-2(b)(2).
Notwithstanding any of the foregoing, if the Employee is a Specified Employee on
the Termination Date, all payments and benefits that constitute nonqualified
deferred compensation within the meaning of Code Section 409A that do not
satisfy the requirements of an exception to Code Section 409A, if any, that are
to be made following the fifteenth (15th) day of the third (3rd) month of the
Employee’s taxable year following the Employee’s taxable year in which the
Termination Date occurred, but before the date which is six (6) months following
the Termination Date, shall be delayed and paid in a lump-sum on the first (1st)
day of the seventh (7th) month following the Employee’s Termination Date or, if
earlier, the date the Employee dies following the Termination Date.
10.    Mitigation or Reduction of Benefits. In the event of termination of
employment as set forth in Section 9 above, Employee shall not be required to
mitigate the amount of any payment provided for in that Section by seeking other
employment or otherwise. Except as otherwise specifically set forth herein, the
amount of any payment or benefits provided in Section 9 shall not be reduced by
any compensation or benefits or other amounts paid to or earned by Employee as
the result of employment by another employer after the Termination Date.
11.    Effect of Change of Control on Existing Equity Awards. Notwithstanding
any provision to the contrary contained in any plan or agreement evidencing an
equity award granted to Employee by the Company (unless such plan or agreement
expressly disclaims this Section 11) and except as otherwise provided by Section
9.h, in the event of a Change of Control in which both (a) the surviving,
continuing, successor, or purchasing corporation or other business entity or
parent thereof, as the case may be (the “Acquiring Corporation”), does not
assume or continue the Company’s rights and obligations under such
then-outstanding equity awards of Employee or substitute for such
then-outstanding equity awards of Employee substantially equivalent in fair
market value of equity awards for the Acquiring Corporation’s capital stock, and
(b) the Company does not cancel such equity awards of Employee in exchange for
payment to Employee with respect to each vested and unvested share underlying
such equity award in cash or other property having a fair market value equal to
the fair market value of the consideration to be paid per share of common stock
of the Company pursuant to the Change of Control transaction (less the exercise
price per share subject to the award, if applicable), then the


- 11 -



--------------------------------------------------------------------------------

    


vesting, exercisability and settlement of such equity awards which are not
assumed, continued, substituted for or canceled in exchange for payment by the
Company shall be accelerated in full effective immediately prior to but
conditioned upon the consummation of the Change of Control, provided that
Employee remains an employee of the Company immediately prior to the Change of
Control.
12.    Release. In order to receive payments and benefits described in
Section 9, other than those provided in Section 8 and those provided in the
event of Employee’s death, Employee must execute a Release substantially in the
form attached as Exhibit A, and that Release must become effective by Employee
not revoking it. If Employee fails to sign the Release within the period
provided in the Release, or if Employee revokes the Release within the seven
(7) day revocation period provided therein, Employee will forfeit any right to
the payments and benefits described in Section 9. As a general rule, Employee
shall receive the Release from the Company on or before Employee’s Termination
Date, but in no event will Employee receive the Release more than ten (10) days
following Employee’s Termination Date. Notwithstanding anything in this
Agreement to the contrary, if the period during which Employee may consider and
revoke the Release spans two (2) calendar years, any payments to which Employee
is entitled pursuant to Sections 9.a.(ii), 9.b.(ii) and 9.c.(i) shall be made in
the second (2nd) calendar year.
13.    Covenant Not to Compete. In consideration of this Agreement, and the
employment under it, the parties agree to the following Covenant Not to Compete.
a.    Post-Termination Restrictions. Employee acknowledges that the services
provided under this Agreement give Employee the opportunity to have special
knowledge of the Company, its Confidential Information, and the capabilities of
individuals employed by or affiliated with the Company. Employee further
acknowledges that interference with those business or employment relationships
with the Company would cause irreparable injury to the Company. Consequently,
Employee covenants and agrees as follows:
(v)    Non-Competition. From the Effective Date hereof until twelve (12) months
after the Termination Date, without the express written approval of a majority
of the Board of Directors, Employee will not directly or indirectly, Compete
against Company anywhere in the Market.
(vi)    Non-Solicitation. From the effective date hereof until twelve (12)
months after the Termination Date (which shall not be reduced by (a) any period
of violation of this Agreement by Employee or (b) if the Company is the
prevailing party in any litigation to enforce its rights under this Section 13,
the period which is required for such litigation), Employee will not, without
the express prior written approval of a majority of the Board of Directors,
directly or indirectly: (i) recruit, solicit or otherwise induce or influence
any proprietor, partner, stockholder, lender, director, officer, employee, sales
agent, joint venturer, investor, lessor, customer, agent, representative or any
other person which has a business relationship with the Company or had a
business relationship with the Company within the twelve (12) month period
preceding the date of the incident in question, to discontinue, reduce or modify
such employment, agency or business relationship with the Company; or
(ii) employ or seek to employ or cause any Competitive Business to employ or
seek to employ any person or agent who is then (or was at any time within twelve
(12) months prior to the date the Employee or the Competitive Business employs
or seeks to employ such person) employed or retained by


- 12 -



--------------------------------------------------------------------------------

    


the Company. Notwithstanding the foregoing, nothing herein shall prevent the
Employee from providing a personal letter of recommendation to an employee of
the Company with respect to a future or any other employment opportunity.
b.    Acknowledgment Regarding Restrictions. Employee recognizes and agrees that
the restraints contained in Section 13 (both separately and in total) are
reasonable and should be fully enforceable in view of the high level positions
Employee has had with the Company, and the Company’s legitimate interests in
protecting its Confidential Information and its goodwill and relationships.
Employee specifically hereby acknowledges and confirms that Employee is willing
and intends to, and will, abide fully by the terms of Section 13 of this
Agreement. Employee further agrees that the Company would not have adequate
protection if Employee were permitted to work in a Competitive Business in
violation of the terms of this Agreement since the disclosure of Confidential
Information is inevitable and the Company would be unable to verify whether its
Confidential Information was being disclosed and/or misused. Employee further
specifically acknowledges that the scope and term of this Section 13 would not
preclude Employee from earning a living in an occupation or position with an
entity that is not a Competitive Business.
c.    Company’s Right to Cease and Recoup Payments and Obtain Injunctive Relief.
In the event of a breach or imminent breach of any of Employee’s duties or
obligations under this Agreement, provided the Company has provided Employee
with written notice specifying the breach or imminent breach and Employee has
failed to cure such breach or has committed such imminent breach within five (5)
calendar days of such notice, the Company shall be entitled to immediately cease
all payments and benefits to Employee under Section 9 and, in the event of an
actual breach, require Employee to disgorge and repay to Company all payments
and benefits previously paid to or conferred upon Employee under Section 9 of
this Agreement after the commencement of Employee’s breach. Employee agrees that
if Employee breaches any duties or obligations Employee has under Section 13
and/or Section 14 of this Agreement, that, except for sums set forth in
Section 8, Employee has no right to any money or benefits under Section 9 of
this Agreement and that Employee must return any money paid to Employee under
that section. In addition to any other legal or equitable remedies the Company
may have (including any right to damages that it may suffer), the Company shall
be entitled to temporary, preliminary and permanent injunctive relief
restraining such breach or imminent breach without being required to post a
bond, surety or other security therefor. Employee hereby expressly acknowledges
that the harm which might result to Company’s business as a result of
noncompliance by Employee with any of the provisions of this Agreement would be
largely irreparable. Each party undertakes and agrees that if she/it breaches or
threatens to breach the Agreement, she/it shall be liable for any attorneys’
fees and costs incurred by the other party in enforcing its rights hereunder.
d.    Employee Agreement to Disclose this Agreement. Employee agrees to disclose
the terms of this Agreement to any potential future employer, and Employee
consents to the Company’s disclosure of the terms of this Agreement to any
potential future employer.
e.    Survival. The terms of this entire Section 13 shall survive the
termination of Employee’s employment under this Agreement regardless of who
terminates employment or the reasons therefore.




- 13 -



--------------------------------------------------------------------------------

    


14.    Confidential Information.
a.    During and after the Term of Employment, Employee will not, directly or
indirectly, in one (1) or a series of transactions, disclose to any person, or
use or otherwise exploit for the Employee’s own benefit or for the benefit of
anyone other than the Company, any Confidential Information, whether prepared by
Employee or not; provided, however, that any Confidential Information may be
disclosed (i) to officers, representatives, employees and agents of the Company
who need to know such Confidential Information in order to perform the services
or conduct the operations required or expected of them in the business, and
(ii) in good faith by the Employee in connection with the performance of
Employee’s duties hereunder to persons who are authorized to receive such
information by the Company. Employee shall use Employee’s best efforts to
prevent the removal of any Confidential Information from the premises of the
Company, except as required in Employee’s normal course of employment by the
Company. Employee shall use Employee’s best efforts to cause all persons or
entities to whom any Confidential Information shall be disclosed by Employee
hereunder to observe the terms and conditions set forth herein as though each
such person or entity was bound hereby. Employee shall have no obligation
hereunder to keep confidential any Confidential Information, if and to the
extent disclosure of any such information is specifically required by law or
requested by a governmental agency; provided, however, that in the event
disclosure is required by applicable law or requested by a governmental agency,
the Employee shall provide the Company with prompt notice of such requirement or
request, prior to making any disclosure, so that the Company may seek an
appropriate protective order. At the request of the Company, Employee agrees to
deliver to the Company, at any time during the Term of Employment, or
thereafter, all Confidential Information which Employee may possess or control.
Employee agrees that all Confidential Information of the Company (whether now or
hereafter existing) conceived, discovered or made by Employee during the Term of
Employment exclusively belongs to the Company (and not to Employee). Employee
will promptly disclose such Confidential Information to the Company and perform
all actions reasonably requested by the Company to establish and confirm such
exclusive ownership.
b.    The terms of this entire Section 14 shall survive the termination of
Employee’s employment under this Agreement regardless of who terminates
employment or the reasons therefore.
15.    Indemnification and Insurance. Employee will be covered under the
Company’s insurance policies and, subject to applicable law, will be provided
indemnification to the maximum extent permitted by applicable law and by the
Company’s bylaws, Certificate of Incorporation and standard form of
Indemnification Agreement, if any, with such insurance coverage and
indemnification to be in accordance with the Company’s standard practices for
senior executive officers but on terms no less favorable than provided to other
Company senior executive officers.
16.    Notice. All notices hereunder shall be in writing and shall be deemed to
have been duly given (a) when delivered personally or by courier, or (b) on the
third (3rd) business day following the mailing thereof by registered or
certified mail, postage prepaid, or (c) on the first (1st) business day
following the mailing thereof by overnight delivery service, in each case
addressed as set forth below:




- 14 -



--------------------------------------------------------------------------------

    




If to the Company:
Nuverra Environmental Solutions, Inc.
14624 North Scottsdale Road, Suite 300
Scottsdale, Arizona 85254
Attention: Chief Executive Officer


With a copy to:
Nuverra Environmental Solutions, Inc.
14624 North Scottsdale Road, Suite 300
Scottsdale, Arizona 85254
Attention: Vice President of Human Resources


If to Employee:
Joseph M. Crabb
11621 South 71st Street
Tempe, Arizona 85284


Any party may change the address to which notices are to be addressed by giving
the other party written notice in the manner herein set forth.


17.    Agreement to Arbitrate. Except with respect to an action the Company to
enforce the terms of Sections 13 or 14, which may be commenced and venued in the
state or federal courts located in Phoenix, Arizona, all disputes or claims
regarding this Agreement, Employee’s employment with the Company or the
termination of Employee’s employment shall be submitted for resolution
exclusively to binding arbitration under the Employment Arbitration Rules of the
American Arbitration Association in Maricopa County, Arizona. The parties shall
bear their own attorneys’ fees, and shall bear equally the expenses of the
arbitral proceedings, including without limitation the fees of the arbitrator.
18.    Successors; Binding Agreement.
a.    The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company, upon or prior to such succession, to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would have been required to perform it if no
such succession had taken place. A copy of such assumption and agreement shall
be delivered to Employee promptly after its execution by the successor. Failure
of the Company to obtain such agreement upon or prior to the effectiveness of
any such succession shall be deemed to be a material breach of this Agreement.
As used in this Agreement, “Company” shall mean the Company as hereinbefore
defined and any successor to its business and/or assets as aforesaid which
executes and delivers the agreement provided for in this Section 18 or which
otherwise becomes bound by the terms and provisions of this Agreement by
operation of law.


- 15 -



--------------------------------------------------------------------------------

    


b.    This Agreement is personal to Employee, and Employee may not assign or
delegate any part of Employee’s rights or duties hereunder to any other person,
except that this Agreement shall inure to the benefit of, and be enforceable by,
Employee’s legal representatives, executors, administrators, heirs and
beneficiaries.
19.    Severability. If any provision of this Agreement or the application
thereof to any person or circumstance shall to any extent be held to be invalid
or unenforceable, the remainder of this Agreement and the application of such
provision to persons or circumstances other than those as to which it is held
invalid or unenforceable shall not be affected thereby, and each provision of
this Agreement shall be valid and enforceable to the fullest extent permitted by
law. A court, arbitrator or arbitration panel may reasonably modify this
Agreement by rewriting it and/or may “blue-pencil” this Agreement by striking
things out.
20.    Headings. The headings in this Agreement are inserted for convenience of
reference only and shall not in any way affect the meaning or interpretation of
this Agreement.
21.    Counterparts. This Agreement may be executed in one (1) or more identical
counterparts, each of which shall be deemed an original but all of which
together shall constitute one (1) and the same instrument.
22.    Waiver. Neither any course of dealing nor any failure or neglect of
either party hereto in any instance to exercise any right, power or privilege
hereunder or under law shall constitute a waiver of such right, power or
privilege or of any other right, power or privilege or of the same right, power
or privilege in any other instance. Without limiting the generality of the
foregoing, Employee’s continued employment without objection shall not
constitute Employee’s consent to, or a waiver of, Employee’s rights with respect
to any circumstances constituting Good Reason. All waivers by either party
hereto must be contained in a written instrument signed by the party to be
charged therewith.
23.    Entire Agreement. This instrument constitutes the entire agreement of the
parties in this matter and shall supersede any other agreement between the
parties, oral or written, concerning the same subject matter.
24.    Amendment. This Agreement may be amended only by a writing which makes
express reference to this Agreement as the subject of such amendment and which
is signed by Employee and by the Chairman of the Compensation Committee of the
Board of Directors or the Chairman’s designee.
25.    Governing Law. This Agreement shall be interpreted in accordance with and
governed by the laws of the State of Delaware, without regard for any
conflict/choice of law principles.
26.    Taxes. All payments and benefits under this Agreement are subject to
applicable tax withholdings, and the tax treatment of such payments and benefits
is not warranted or guaranteed by the Company. Neither the Company nor its
affiliates shall be liable for any taxes, penalties, or other monetary amounts
owed by Employee or any other person as a result of any payments or the
provision of any benefits under this Agreement.




- 16 -



--------------------------------------------------------------------------------

    


[Signatures appear on following page.]


- 17 -



--------------------------------------------------------------------------------

    




IN WITNESS WHEREOF, Employee and the Company have executed this Agreement as of
the day and year first above written.


NUVERRA ENVIRONMENTAL SOLUTIONS, INC.
                
By:
 /s/ Mark D. Johnsrud


Its:
February 5, 2016



                
 
EMPLOYEE:
 
 /s/ Joseph M. Crabb


 
 























































- 18 -



--------------------------------------------------------------------------------






SCHEDULE 1
Companies in the Company Group consist of:
Nuverra Environmental Solutions, Inc.
Heckmann Water Resources Corp
Heckmann Water Resources (CVR), Inc.
HEK Water Solutions, LLC
1960 Well Services, LLC
Appalachian Water Services, LLC
Badlands Powers Fuels, LLC
Badlands Leasing, LLC
Badlands Leasing, LLC
Nuverra Rocky Mountain Pipeline, LLC
Landtech Enterprises, LLC




- 19 -



--------------------------------------------------------------------------------






Exhibit A
RELEASE
This RELEASE (the “Release”) dated     ,        is by and between {*}
(“Employee”) and {Nuverra Environmental solutions, Inc.}, Inc., (“Company”);
WHEREAS, the Company and Employee are parties to an Employment Agreement dated
{*} (the “Employment Agreement”), which provides certain protection to Employee
during employment and upon termination of employment; and
WHEREAS, the execution of this Release is a condition precedent to, and material
inducement to, the Company’s provision of certain benefits under the Employment
Agreement;
NOW, THEREFORE, the parties hereto agree as follows:
1.    Mutual Promises. The Company undertakes the obligations contained in the
Employment Agreement, which are in addition to any compensation to which
Employee might otherwise be entitled, in exchange for Employee’s promises and
obligations contained herein. The Company’s obligations are undertaken in lieu
of any other employment benefits.
2.    Release of Claims; Agreement Not to File Suit.
a.    Employee, for and on behalf of him or herself and his/her heirs,
beneficiaries, executors, administrators, successors, assigns and anyone
claiming through or under any of the foregoing, agrees to, and does, release and
forever discharge the Company and its subsidiaries and affiliates, each of their
shareholders, directors, officers, employees, agents and representatives, and
its successors and assigns (collectively, the “Company Released Persons”), from
any and all matters, claims, demands, damages, causes of action, debts,
liabilities, controversies, judgments and suits of every kind and nature
whatsoever, foreseen or unforeseen, known or unknown, which have arisen or could
arise from matters which occurred prior to the date of this Release, which
matters include without limitation: (i) the matters covered by the Employment
Agreement and this Release, and (ii) Employee’s employment, and/or termination
from employment with the Company.
b.    Employee, for and on behalf of him or herself and his/her heirs,
beneficiaries, executors, administrators, successors, assigns, and anyone
claiming through or under any of the foregoing, agrees that Employee will not
file or otherwise submit any arbitration demand, claim, complaint, or action to
any court, organization, or judicial forum (nor will Employee permit any person,
group of persons, or organization to take such action on Employee’s behalf)
against any Company Released Person arising out of any actions or non-actions on
the part of any Company Released Person arising out of the parties’ employment
relationship before the date of this Release or any action taken after the date
of this Release pursuant to the Employment Agreement. Employee further agrees
that in the event that any person or entity should bring such a charge, claim,
complaint, or action on Employee’s behalf, Employee hereby waives and forfeits
any right to recovery under said claim and will exercise every good faith effort
to have such claim dismissed.
c.    The charges, claims, complaints, matters, demands, damages, and causes of
action referenced in Sections 2(a) and 2(b) include, but are not limited to:
(i) any breach of an actual or implied contract of employment between Employee
and any Company Released Person, (ii) any


-1-



--------------------------------------------------------------------------------















claim of unjust, wrongful, or tortious discharge (including, but not limited to,
any claim of fraud, negligence, retaliation for whistle blowing, or intentional
infliction of emotional distress), (iii) any claim of defamation or other common
law action, or (iv) any claims of violations arising under the Civil Rights Act
of 1964, as amended, 42 U.S.C. §§2000e et seq., the Age Discrimination in
Employment Act, 29 U.S.C. §§621 et seq., the Americans with Disabilities Act of
1990, 42 U.S.C. §§12101 et seq., the Fair Labor Standards Act of 1938, as
amended, 29 U.S.C. §§201 et seq., the Rehabilitation Act of 1973, as amended, 29
U.S.C. §§701 et seq., the Family and Medical Leave Act, or any other relevant
federal, state, or local statutes or ordinances, or any claims for pay, vacation
pay, insurance, or welfare benefits or any other benefits of employment with any
Company Released Person arising from events occurring prior to the date of this
Release other than those payments and benefits specifically provided herein.
d.    This Release shall not affect Employee’s right to any governmental
benefits payable under any Social Security or Worker’s Compensation law now or
in the future.
e.    This Release does not affect Employee’s right to participate in any
federal, state or local investigation by any governmental agency or to challenge
the validity of this Agreement. Further, this Release is not intended to be a
release of any claims under the Arizona Minimum Wage Act.
f.    This Release does not release any claim for payments under Section 9 of
the Agreement or any (i) rights of indemnification pursuant to applicable law,
Company Bylaws, or any agreement with the Company or (ii) Employee’s rights
under any applicable insurance policy with the Company.
3.    Release of Benefit Claims. Employee, for and on behalf of him or herself
and his/her heirs, beneficiaries, executors, administrators, successors, assigns
and anyone claiming through or under any of the foregoing, further releases and
waives any claims for pay, vacation pay, insurance or welfare benefits or any
other benefits of employment with any Company Released Person arising from
events occurring prior to the date of this Release other than claims to the
payments and benefits specifically provided for in the Employment Agreement and
claims for benefits which are not subject to waiver under the law.
4.    Revocation Period; Knowing and Voluntary Agreement. Employee acknowledges
that he/she is knowingly and voluntarily waiving and releasing any rights he/she
may have under the Age Discrimination in Employment Act, as amended, (“ADEA”).
Employee also acknowledges that the consideration given for the waiver and
release in the preceding Section is in addition to anything of value to which
he/she would be entitled to without this Agreement. Employee further
acknowledges that Employee is advised by this writing, as required by the ADEA,
that: (a) this waiver and release do not apply to any rights or claims that may
arise after execution date of this Agreement; (b) Employee has been advised of
having had the right to consult with an attorney prior to signing this
Agreement; (c) Employee has twenty-one (21) days to consider this Agreement
(although Employee may choose to voluntarily execute this Agreement earlier);
(d) Employee has seven (7) days following the signing of this Agreement by the
parties to revoke the Agreement; and (e) this Agreement shall not be effective
until the date upon which the revocation period has expired, which shall be the
eighth (8th) day after this Agreement is executed by the Employee.


-2-



--------------------------------------------------------------------------------















5.    Nondisparagement. Neither Employee nor the Company will knowingly and
materially make any false statements regarding the Company or Employee,
respectively, and the Company, in its official statements, will not knowingly
and materially make false statements regarding Employee. Notwithstanding the
foregoing, nothing contained in this Agreement will be deemed to restrict
Employee, the Company or any of the Company’s current or former officers and/or
directors from providing information to any governmental or regulatory agency
(or in any way limit the content of any such information) to the extent they are
requested or required to provide such information pursuant to applicable law or
regulation.
6.    Severability. If any provision of this Release or the application thereof
to any person or circumstance shall to any extent be held to be invalid or
unenforceable, the remainder of this Release and the application of such
provision to persons or circumstances other than those as to which it is held
invalid or unenforceable shall not be affected thereby, and each provision of
this Release shall be valid and enforceable to the fullest extent permitted by
law.
7.    Headings. The headings in this Release are inserted for convenience of
reference only and shall not in any way affect the meaning or interpretation of
this Release.
8.    Counterparts. This Release may be executed in one (1) or more identical
counterparts, each of which shall be deemed an original but all of which
together shall constitute one (1) and the same instrument.
9.    Entire Agreement. This Release and related Employment Agreement
constitutes the entire agreement of the parties in this matter and shall
supersede any other agreement between the parties, oral or written, concerning
the same subject matter.
10.    Governing Law. This Release shall be governed by, and construed and
enforced in accordance with, the laws of the State of Arizona, without reference
to the conflict of laws rules of such State.
IN WITNESS WHEREOF, Employee and the Company have executed this Release as of
the day and year first above written.
NUVERRA ENVIRONMENTAL SOLUTIONS, INC.
By:
Its:
EMPLOYEE:
{*}


-3-

